UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1329



ETHEL ROSE, on behalf of Taevon Rose,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL
SECURITY,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Paul W. Grimm, Magistrate Judge. (CA-01-
1055-H)


Submitted:   October 24, 2002             Decided:   November 8, 2002


Before WILKINS, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ethel Rose, Appellant Pro Se. Stephen Matthew Schenning, United
States Attorney, Divya Bharadwaja, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland; Eileen Alice Farmer, SOCIAL SECURITY
ADMINISTRATION, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ethel Rose, on behalf of Taevon Rose, appeals the district

court’s   order   affirming    the       Commissioner’s   termination    of

children’s supplemental security income benefits. We have reviewed

the record and the district court’s opinion and find no reversible

error. We must uphold the district court’s disability determination

if it is supported by substantial evidence.            42 U.S.C. § 405(g)

(2000); Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990).

There is substantial evidence in the record for the district

court’s   decision    to   terminate      benefits   based   upon   medical

improvement and lack of current disability.          20 C.F.R. §§ 416.924,

416.994a(c) (2000). Accordingly, we affirm on the reasoning of the

district court.      See Rose v. Barnhart, No. CA-01-1055-H (D. Md.

March 6, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                                    AFFIRMED




                                     2